      Case 2:17-cv-10721-JTM-JVM Document 380 Filed 04/21/21 Page 1 of 6




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON,
 LAZONIA BAHAM,
 TIFFANY LACROIX,                                      Civil Action No. 17-10721

         Plaintiffs,                                   Section H
                                                       Judge Jane Triche Milazzo
 v.
                                                       Division 1
 LEON CANNIZZARO, in his official                      Magistrate Judge Janis van Meerveld
 capacity as District Attorney of Orleans
 Parish; GRAYMOND MARTIN and LAURA
 RODRIGUE; in their individual capacities,

         Defendants.


 PLAINTIFFS’ MEMORANDUM IN PARTIAL OPPOSITION TO DEFENDANT’S
MOTION TO STRIKE PLAINTIFF’S FILING, OR, IN THE ALTERNATIVE, TO SEAL
              CONFIDENTIAL PORTIONS OF THE FILING

       Plaintiffs, through undersigned counsel, respectfully submit this memorandum in partial

opposition to Defendant Graymond Martin’s Motion to Strike Plaintiff’s Filing, or, In the

Alternative, to Seal Confidential Portions of the Filing (“Mot.”) (Dkt. No. 373). For the reasons

set forth below, there is no justification to strike the entire memorandum submitted in opposition

to Mr. Martin’s affirmative motion for summary judgment (Dkt. No. 369). First, Plaintiffs

addressed the inadvertent filing of information marked confidential quickly after Defendants’

counsel brought the issue to the attention of Plaintiffs’ counsel, filing a notice of correction within

roughly two business hours. Plaintiffs acted diligently and in accord with the Protective Order, and

there was no prejudice to Defendant that warrants a sanction ignoring Plaintiffs’ arguments and

evidence. Second, Defendant’s suggestion that Plaintiffs’ brief should be stricken for being too

thorough in responding to Mr. Martin’s arguments is baseless. The original motion filed by

Defendants Laura Rodrigue, Graymond Martin, and David Pipes (“Individual Defendants”)

                                                  1
      Case 2:17-cv-10721-JTM-JVM Document 380 Filed 04/21/21 Page 2 of 6




included a total of three sentences on the liability of both Mr. Martin and Mr. Pipes, and was filed

well before the deadline for motions for summary judgment. The Court noted the paucity of

briefing on both sides at oral argument and specifically requested additional briefing. Defendants

cannot file a sparse early motion for summary judgment and then ask the Court to ignore the

relevant evidence adduced in discovery after that date, and arguments based on that evidence. The

Court must be provided with all relevant evidence from the record and legal arguments in order to

make an informed decision. Third, although Plaintiffs reserve the right to challenge the

confidentiality designation of the materials related to Louisiana Attorney Disciplinary Board

(“LADB”) investigations, they do not oppose the sealing of the documents they addressed in their

Motion to Seal, including (1) Exhibit 5, a letter from Mr. Martin to the LADB (see Dkt. No. 369-

6); (2) a portion of Exhibit 3, the transcript of Mr. Martin’s deposition, discussing that letter (see

Dkt. No. 369-4 at 12; page 232, lines 2–15 of the transcript); (3) portions of Ms. LaCroix’s

supplemental memorandum discussing the letter (see Dkt. No. 369 at 3, 16–17, 19); and (4)

portions of Ms. LaCroix’s supplemental counterstatement of uncontested material facts discussing

the letter (see Dkt. No. 369-1 at 2, 5–7).

       Thus, Plaintiffs respectfully request that the Court seal materials related to the LADB letter

and consider the entirety of the evidence and argument supporting denial of Defendant Graymond

Martin’s Motion for Summary Judgment.

       A.      There is No Justification For Striking Ms. LaCroix’s Supplemental
               Memorandum or the Confidential Information Discussed Therein

       Defendant Martin cites no law in support of his request that this Court strike Ms. LaCroix’s

supplemental memorandum. Mot. at 2, 3. Such sanction is inappropriate and unjustified.

       First, Defendants argue that Plaintiffs’ memorandum should be stricken for failure to

comply with the Protective Order in this case. Mot. at 2. However, Plaintiffs did comply with the

                                                  2
      Case 2:17-cv-10721-JTM-JVM Document 380 Filed 04/21/21 Page 3 of 6




Order expeditiously and fully. Paragraph 11 of the Protective Order states that, ‘[i]f a Receiving

Party learns that, by inadvertence or otherwise, it has disclosed Protected Material to any person

or in any circumstance not authorized under this Order, the Receiving Party must immediately and

within not more than five (5) calendar days” use “its best efforts to retrieve all unauthorized copies”

of such material. Dkt. No. 196 ¶ 11.

       Plaintiffs’ supplemental memorandum was filed at 10:15 p.m. CT on April 12, 2021. See

ECF No. 369; Ex. A (CM-ECF notification showing timestamp). Defendants’ counsel alerted

Plaintiffs’ counsel that confidential material had been publicly filed at 9:10 a.m. CT the next day.

See Ex. B. (email from M. Paul). Plaintiffs’ counsel reviewed the filing and quickly filed a Notice

of Correction with redacted documents at 11:14 a.m. CT. See Ex. C (CM-ECF notification showing

timestamp).

       Plaintiffs thus acted responsibly and quickly to address the issue; indeed, they acted much

more quickly than required by the Protective Order in this case. Furthermore, the Protective Order

states that, should any Party be unsatisfied with the steps taken, it must engage in a “good faith

meet and confer effort to resolve any remaining disputes” prior to seeking any relief from this

Court. Id. Defendants’ counsel did no such thing prior to requesting a serious sanction from this

Court. Consistent with the foregoing, and the mutually-agreed upon terms of the Protective Order,

no sanction is warranted or appropriate in light of both their actions and Defendants’ own failure

to comply with the terms of the Protective Order. The Court should deny Defendant Martin’s

request to strike Ms. LaCroix’s filing and the redacted portions.

       Second, Defendant Martin suggests that Plaintiffs’ Supplemental Memorandum should be

stricken as “procedurally improper.” Mot. at 3. He argues that, because Plaintiffs devoted less

than a page to Mr. Martin in their original opposition, they should be limited to the arguments



                                                  3
      Case 2:17-cv-10721-JTM-JVM Document 380 Filed 04/21/21 Page 4 of 6




raised at that time. Id. But Individual Defendants ignore the fact that they devoted an entirety of

three sentences to Mr. Martin’s claims in their affirmative motion. See Memo. in Support of

Mot. for Summ. J. on T. LaCroix’s Claims Against Individual Defs. (Dkt. No. 327-1) at 21. And

Defendant Martin misrepresents what this Court’s Order directed the Parties to do. It did not, as

Defendant represents, direct the parties “to address Mr. Martin’s testimony as it relates to the

motion.” Mot. at 3. Rather, after noting the dearth of briefing on both sides at oral argument, the

Court directed the parties to provide “argument as to why LaCroix’s claims against Graymond

Martin should or should not be dismissed.” Dkt. No. 358. Plaintiffs understood this to be an

instruction to provide robust briefing on the subject matter, and that is what they provided.

Moreover, significant discovery has occurred in this case since the January 23, 2021, filing of

Individual Defendants’ Motion, necessitating additional discussion in the briefing. See Dkt. No.

327. Plaintiffs are compelled to address this additional discovery in the interest of

comprehensive advocacy, and Defendants cannot file premature motions for summary judgment

and then object when Plaintiffs supplement the record with additional, highly relevant discovery

that becomes available to them after the filing.

        B.      Plaintiffs Do Not Object At This Time to the Filing of Certain Information
                Under Seal for Consideration by the Court in Resolving Defendants’ Motion

        Defendant Martin’s final request is that the Court should maintain certain exhibits and

argument under seal, as originally requested in Plaintiffs’ Motion to Seal, Dkt. No. 373. He has

provided case law for the proposition that the LADB letter, and the testimony and argument

concerning it, should be maintained under seal. Mot. at 4-6. Although Plaintiffs reserve the right

to challenge the designation of this testimony as confidential under the Protective Order at a later

right, at this time they do not object to the filing of this material under seal.




                                                   4
       Case 2:17-cv-10721-JTM-JVM Document 380 Filed 04/21/21 Page 5 of 6




                                          *      *       *
        There is no justification for Defendant Martin’s requests to strike Plaintiffs’ supplemental

memorandum or portions thereof. Plaintiffs complied with the Protective Order, as well as this

Court’s Order requesting additional briefing. The Court should grant Defendants’ request to seal

Exhibit 5, and portions of Exhibit 3, Plaintiffs’ Supplemental Memorandum, and Plaintiffs’

Supplemental Counterstatement, consider all of the evidence and arguments presented therein,

and deny Defendant Martin’s motion for summary judgment on Ms. LaCroix’s claims against

him.


Dated: April 21, 2021                                 Respectfully Submitted,

                                                      s/ Laura Gaztambide Arandes

 Katherine Chamblee-Ryan (pro hac vice)               Bruce Hamilton
 Tara Mikkilineni (pro hac vice)                      La. Bar No. 33170
 Ryan C. Downer (pro hac vice)                        ACLU Foundation of Louisiana
 Laura Gaztambide Arandes (pro hac vice)              1340 Poydras St., Suite 2160
 Jeffrey Stein (pro hac vice)                         New Orleans, LA 70156
 Civil Rights Corps                                   Tel: (504) 522-0628
 1601 Connecticut Avenue NW, Suite 800
 Washington, D.C. 20009
 Tel: (202) 844-4975

 Sarah S. Brooks (pro hac vice)                       Mariana Kovel (pro hac vice)
 Venable LLP                                          American Civil Liberties Union Foundation
 2049 Century Park East, Suite 2300                   125 Broad Street, 18th Floor
 Los Angeles, CA 90067                                New York, NY 10004
 Tel: (310) 229-0408                                  Tel: (646) 905-8870
                                                      mkovel@aclu.org

 Allison B. Gotfried (pro hac vice)
 Venable LLP
 1270 Avenue of the Americas, 24th Floor
 New York, NY 10020
 Tel: (212) 370-6227

Attorneys for Plaintiffs




                                                 5
      Case 2:17-cv-10721-JTM-JVM Document 380 Filed 04/21/21 Page 6 of 6




                               CERTIFICATE OF SERVICE

        I certify that on April 21, 2021, I electronically filed the foregoing Plaintiff’s
Memorandum in Partial Opposition to Defendant’s Motion to Strike Plaintiff’s Filing, or, In the
Alternative, to Seal Confidential Portions of the Filing using the CM-ECF System, which caused
notice to be sent via email to all counsel of record.

                                                   s/ Laura Gaztambide Arandes
                                                   Laura Gaztambide Arandes




                                               6
